Citation Nr: 9916992	
Decision Date: 06/21/99    Archive Date: 06/29/99

DOCKET NO.  97-06 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date earlier than January 1, 
1994, for the payment of an award of Dependency and Indemnity 
Compensation (DIC) benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had active service from November 1940 to 
September 1956.  The veteran died on active duty.  The 
appellant is the deceased veteran's widow. 

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a September 1995 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which awarded the payment of 
Dependency and Indemnity Compensation retroactive to January 
1, 1994.  

The Board notes that effective March 1, 1999, the United 
States Court of Veterans Appeals changed its name to the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").


FINDINGS OF FACT

1. In February 1957, the service department notified the VA 
that it was assisting the widow.  

2. In April 1957, the appellant elected compensation under 
the Federal Employees Compensation Act (FECA).  These 
benefits were effective January 1, 1957.

3. On December 13, 1993, the widow filed an informal notice 
of election waiving benefits from the Office of Workers' 
Compensation Programs "OWCP" under FECA, in favor of 
Death Indemnity Compensation benefits (DIC) since DIC was 
the greater benefit.

4. The effect of an election to DIC benefits after having 
received "OWCP" benefits is irrevocable. 

5. In a May 1994 letter from the Department of Labor, the 
appellant was informed that FECA benefits and VA benefits 
were not payable for the same death, and that widows had 
the right to elect the benefits which were most 
advantageous to them.  

6. In a June 1995 document, the appellant elected full VA 
benefits in preference to any benefits that she may have 
been entitled to receive under FECA.  

7. In September 1995, the U.S. Department of Labor informed 
the appellant that her widow's benefits were terminated 
effective August 1995.  The appellant was informed that 
for her to receive full VA benefits, the $180,066.29 paid 
for the period from July 1957 through August 1995 must be 
reimbursed to the Department of Labor.  

8. By a September 1995 RO decision, the appellant was awarded 
DIC benefits, effective January 1, 1994. 

9. There is no legal recourse for the assignment of an 
effective date earlier than January 1, 1994, for the 
payment of an award of DIC benefits.  



CONCLUSION OF LAW

The criteria for an effective date earlier than January 1, 
1994, for the payment of an award of Dependency and Indemnity 
Compensation are not met.  38 U.S.C.A. §§ 5107(a), 5110(a) 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.31, 3.400(c)(4)(i), 
3.708 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran died in an aircraft accident while on active duty 
in September 1956.  The service department assisted the 
appellant, widow, who resided in South Carolina at that time, 
in applying for benefits.  In February 1957, the service 
department notified the VA that it was assisting the widow.  
That letter also reflects that the widow was hesitant in 
applying for benefits because it was unclear as to who was 
the proper beneficiary.  A letter from the VA dated March 11, 
1957 informed the widow that she may be entitled to benefits 
and that she may write to the office or contact VA for 
assistance in preparation of her claim.  On March 11, 1957, 
the VA also sent the appellant a letter regarding National 
Service Life Insurance benefits.  These letters were sent to 
the South Carolina address then of record and the service 
department's personal affairs office that was assisting the 
appellant.  The appellant filed a claim for life insurance, 
VA Form 8-4125, dated March 25, 1957.  The application bore a 
California address.  The appellant signed a VA Form 8-1501a 
(Selection of Optional Settlement by Beneficiary) on March 
25, 1957 to receive her share of the National Service Life 
Insurance.  An April 1957 VA worksheet for insurance death 
cases, VA Form 8-4135, reflects the California address.  

The case file contains a statement from the U.S. Department 
of Labor (DOL) that was received by the RO in April 1957 
which reflects that the appellant had elected to receive 
benefits under the Federal Employees Compensation Act (FECA) 
in preference to possible military service pension benefits.  
In June 1957, the Veterans Benefits Office replied to the 
Bureau of Employees' Compensation (DOL) that the claimant had 
not received death compensation or pension benefits.  The 
reply reflects that the deceased veteran's mother was in 
receipt of death compensation benefits effective January 
1957, that there was a pending application for the stepsons, 
and that they all resided in California.  

VA correspondence dated in July 1957 reflects that the 
appellant (widow) elected compensation under FECA.  By an 
August 1957 order of the Bureau of Employees' Compensation 
(DOL), the initial award of FECA benefits was made in August 
1957 and amended in December 1958.  The effective date was 
July 1, 1957.  Copies of the original and amended orders were 
sent to the VA.  The claims file reflects that the appellant 
received an educational assistance allowance from VA between 
1969 and 1973.  

The appellant filed for DIC benefits in December 1993.  The 
RO, by an April 1994 letter, informed the Office of Workers' 
Compensation Programs "OWCP" of the Department of Labor 
that the appellant had filed for DIC benefits since DIC was 
the greater benefit.  The RO requested that the OWCP forward 
a copy of the appellant widow's notice of election to the VA.  
The RO's letter documented the effective date of the VA 
benefits as January 1, 1994.  That letter noted that the 
effect of an election to DIC benefits after having received 
"OWCP" benefits was irrevocable.  However, an election to 
DIC benefits, when entitled, makes the electee eligible for 
all VA benefits of which the widows of veterans who died on 
active duty are eligible.  The Board notes that this does not 
automatically entitle the appellant to retroactive benefits.  

In a May 1994 letter, the DOL informed the appellant that she 
was entitled to VA benefits based on the veteran's account.  
The appellant was also informed that the FECA benefits and VA 
benefits were not payable for the same death, and that widows 
have the right to elect the benefits which were most 
advantageous to them.  The appellant was then given the 
option to choose between the increase in the amount of the VA 
benefits and FECA benefits.  The letter added that the 
appellant was entitled to VA benefits awarded prior to the 
work injury (death in-service) plus FECA benefits or only the 
full VA benefits and no FECA benefits.  The appellant was 
informed that the election was irrevocable.  In June 1995, 
the appellant elected full VA benefits in preference to any 
benefits that she may have been entitled to receive under 
FECA.  In her June 1995 cover letter, the appellant related 
that she had been involved in an earthquake, had undergone 
several surgeries, had extensive dental work, and had 
suffered other health problems since her receipt of the May 
1994 letter.  

In September 1995, the DOL informed the appellant that her 
widow's benefits were terminated effective August 1995.  The 
DOL informed the appellant that in order to receive full VA 
benefits, the $180,066.29 paid for the period from July 1957 
through August 1995 must be reimbursed to the DOL.  By a 
September 1995 RO decision, the appellant was awarded DIC 
benefits, effective January 1, 1994.  

In September 1996, the appellant filed a notice of 
disagreement as to the effective date of her entitlement to 
DIC benefits.  The appellant argues that she is entitled to a 
retroactive adjustment from the date of the veteran's death.  

Testimony from the April 1999 travel Board hearing reflects 
that the personal affairs officer at the service department 
informed the appellant that benefits under FECA were greater 
than DIC.  She was encouraged to take FECA benefits, as they 
would be the better benefit for her stepsons and her mother-
in-law.  She was not counseled about any other benefits.  She 
did not recall receiving any VA notification regarding DIC.  
She moved from South Carolina to California in March 1957 and 
that some of the mail was just not forwarded.  She provided 
the change of address to the service department and does not 
know whether she provided it to the VA.  She did not know 
that she should have notified the VA, as she was not dealing 
with the VA at that time.  If she had received the letter 
concerning DIC benefits, she would have still filed for FECA 
benefits as she was told it was a greater benefit.  She 
understood that her election of FECA benefits was 
irrevocable.  In 1993, she became aware that DIC was the 
higher benefit and chose to convert. 

The law provides that basic entitlement for a surviving 
spouse of a veteran exists, if the veteran's death occurred 
prior to January 1, 1957, and the claimant was receiving or 
eligible to receive death compensation on December 31, 1956 
under the laws in effect on that date.  38 C.F.R. § 3.5(b)(2) 
(1998).  Where a person is entitled to compensation from the 
OWCP, under FECA, based upon disability or death due to 
service in the Armed Forces and is also entitled based upon 
service in the Armed Forces to pension, compensation or 
dependency and indemnity compensation under the laws 
administered by the VA, the claimant will elect which benefit 
he or she will receive.  38 C.F.R. § 3.708(a)(1) (1998).  
Pension compensation or dependency and indemnity compensation 
may not be paid in such instances by the VA concurrently with 
compensation from the OWCP.  Persons receiving compensation 
from the OWCP based on death due to military service may 
elect to receive dependency and indemnity compensation at any 
time.  38 C.F.R. § 3.708(a)(2) (1998).  In this regard, the 
appellant had the opportunity to seek assistance from the VA 
as to her eligibility for survivor's benefits when she made 
her original application for FECA benefits, when she applied 
for educational assistance benefits in 1969, and any time 
thereafter.  

The Board observes that the VA has met its duty to inform 
obligation as regards the appellant's eligibility to VA 
benefits.  Specifically, the Board notes that the VA sent 
letters regarding DIC and National Service Life Insurance to 
the address then of record for the widow.  The letters bore 
the same mailing date.  According to the widow, she received 
one, but not the other.  The Board also stresses that the VA 
sent correspondence copies to the service department, who was 
assisting her.  The March 11, 1957 letter regarding DIC 
benefits was not returned by the U.S. Postal Service as 
undeliverable.  Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994) (discussing that the presumption of regularity of the 
Administrative process applies to notices mailed by the VA).  
In addition, the Board notes that the widow received a 
disbursement of $1000.00 from National Service Life Insurance 
in April 1957.  In light of the above, the widow's assertion 
that she did not receive notice related to the DIC benefits 
is not credible.

At this juncture, the Board would like to emphasize that the 
appellant has not detrimentally relied on any representations 
by the VA in applying for FECA benefits.  Specifically, the 
Board acknowledges that the service department by letter in 
February 1957 informed the VA that it was assisting the widow 
in her application for benefits.  Moreover, the appellant 
testified that even if she had received the March 11, 1957 
letter as regards DIC, she would not have filed for VA 
benefits because she relied on the representations of the 
service department.  The Board would like to emphasize that 
the service department and the VA are not the same.  The VA 
administers benefits to veterans and their families and has 
no obligation or duty to "police" the functioning of other 
agencies as they administer their programs.  Therefore, the 
VA can not accept responsibility for what the service 
department did or did not do in assisting the appellant.  
Ultimately, the appellant has not relied to her detriment on 
any representations by VA in electing FECA benefits in favor 
of VA benefits in 1957 or any time thereafter.  

As noted above, the appellant filed for DIC benefits in 
December 1993, 36 years after the veteran's death.  Unless 
specifically provided otherwise in this chapter, the 
effective date of an award based on an original claim of DIC 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of the application 
therefor.  38 U.S.C.A. § 5110(a) (West 1991 & Supp. 1999); 38 
C.F.R. § 3.400 (1998).  According to 38 C.F.R. § 3.400 
(c)(4)(i) (1998), if the veteran's death occurred prior to 
January 1, 1957, as in this case, the effective date for DIC 
is the date of receipt of the election.  In FECA cases, the 
date authorized by applicable law, subject to any payments 
made by the Office of Workers' Compensation Programs under 
the Federal Employees' Compensation Act over the same period 
of time.  38 C.F.R. §§ 3.400(f), 3.708 (1998).  The facts in 
this case reflect that the appellant has been in receipt of 
FECA benefits since August 1957.  The RO informed the OWCP in 
April 1994 of the widow's request to elect DIC.  In that 
letter, the RO fixed the effective date of the DIC award as 
January 1, 1994.  The RO received the formal waiver of FECA 
benefits in June 1995.  The Board notes that good cause was 
shown to extend the time to perfect her claim.  38 C.F.R. § 
3.109 (1998).  While the provisions of 38 C.F.R. § 
3.400(c)(4) control the effective date of an award to DIC, 
the date of the appellant's DIC claim construed by the Board 
as an informal notice of election, should be the effective 
date of her award.  38 C.F.R. §§ 3.400 (c)(4)(i) and (j), 
3.701, 3.702 (1998).  The law provides that a statement that 
meets the requirements of an informal claim may be accepted 
as an election.  38 C.F.R. §§ 3.400(j), 3.701 (1998).  Thus, 
the effective date of the her DIC benefits is December 13, 
1993, the date of receipt of the election.  Regardless of VA 
regulations concerning effective dates of awards, (with 
exceptions not pertinent here), payment of monetary benefits 
based on original awards of DIC may not be made for any 
period prior to the first day of the calendar month following 
the month in which the award became effective.  38 C.F.R. 
§ 3.31.  Therefore, the proper effective date for the payment 
of the appellant's award of DIC benefits is January 1, 1994.  
Id.  

The Board observes that the appellant was informed by OWCP 
that she was entitled to full VA benefits if she reimbursed 
the DOL for the $180,066.29 paid for the period from July 
1957 through August 1995.  There is no indication from the 
record that the appellant seeks to reimburse the DOL in 
exchange for full VA benefits.  

Finally, the Board observes that, at the travel Board hearing 
in April 1999, the appellant requested equitable relief under 
38 U.S.C.A. § 503 (West 1991 & Supp. 1999) because she was 
never informed of her right of election to the higher DIC 
payments which she only recently became aware.  She believes 
that she is entitled to retroactive benefits, which include 
cost of living increases, because she was given incorrect 
information by the service department.  She contends that, 
had she been informed promptly with the correct information, 
she would have filed for the greater benefit in 1957.  
Simply, the appellant is seeking to juxtapose the order in 
which she has received benefits and in the least be given the 
difference between the FECA benefits and the VA benefits 
since the date of eligibility.  The only provisions in the 
law governing VA benefits for equitable relief are under 
section 503 of the statute.  38 U.S.C.A. § 503 (West 1991 & 
Supp. 1999); Darrow v. Derwinski, 2 Vet. App. 303 (1992).  By 
its very wording, § 503(a) grants the Secretary authority to 
grant relief which is equitable in nature rather than 
required by law.  Such equitable relief is only available if 
benefits administered by the Department [under § 511(a) and § 
512(a)] have not been provided by reason of administrative 
error on the part of the Federal Government or any of its 
employees.  Sections 503(a) and 511(a) thus create two 
separate and distinct forms of relief; whereas the latter 
contemplates "benefits" established by law, the former 
authorizes "relief" which is equitable in nature.  Darrow v. 
Derwinski, 2 Vet. App. 303, 305-06 (1992).  The only 
Department that has authority to administer VA benefits is 
the Department of Veteran's Affairs.  As the appellant, 
herself, testified that she was counseled by the service 
department not VA as to electing FECA benefits in favor of VA 
benefits, the appellant is not entitled to equitable relief 
under section 503.  

Further, in Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), 
the Court held that in a case where the law is dispositive of 
the claim, it should be denied because of lack of legal 
entitlement under the law.  The appellant's claim for an 
effective date earlier than January 1, 1994, for the payment 
of an award of DIC, is denied on that basis.  Shields v. 
Brown, 8 Vet. App. 346, 351 (1995).

The Board recognizes that it disposed of the veteran's claim 
using an approach different from the RO.  The Board has, 
therefore, considered whether the veteran has been given 
adequate notice to respond, and if not, whether she has been 
prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993).  In light of the fact that the claim for an 
effective date earlier than December 13, 1993 (the date of 
her election) remains denied, the Board is of the opinion 
that the appellant has not been prejudiced by its decision.  


ORDER

Entitlement to an effective date earlier than January 1, 
1994, for the payment of an award of DIC benefits, is denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 

